Opinion by
Lewis, C. J.,
full Bench concurring.
Two questions are presented for our consideration in this case:
First — Was the appeal to this Court prematurely taken; and
*155Second — Does tlie complaint state facts sufficient to constitute a cause of action?
On behalf of the Respondent it is claimed upon the motion to dismiss the appeal, that at the time it was taken no final judgment had been rendered by the Court below, and that therefore the appeal was premature, and should be dismissed. If the record substantiates this position, the motion most certainly should be sustained, but if our view of what constitutes a final judgment be correct, the counsel’s joremise is false, and his conclusions erroneous. This motion seems to be based upon a misapprehension of what constitutes a judgment, and counsel seem to have confounded the judgment itself with the entry or record thereof. The judgment is a judicial act of the Court, the entry is the ministerial act of the Clerk. The judgment is as final when pronounced by the Court as when it is entered and recorded by the Clerk, as required by statute. If the record discloses that the decision of the Court finally disposed of the action, and nothing further was to be clone by it to complete that disposition, that surely was a final judgment from which an appeal would lie, whether it were perfected by entry in the judgment book and docket, or not. It is the act of the Court which renders the judgment final, and not that of the Clerk whose only office in this respect is to put in form and record what the Court has previously declared. The decision of the Court is the judgment, the entry by the Clerk is the evidence of it merely. (Fleet v. Young, 11 Wend. 522; Lee v. Tillotson, 4 Hill, 27.)
Tracy, Senator in the case of Fleet v. Young, supra, says:
“But it strikes me that the more obvious and natural import of the expression, ‘rendering of such judgment,’ is the annunciation or declaring the decision of the Court, indicated by the rule for judgment.” In Lee v. Tillotson, Justice Bronson uses the following language upon a question analogous to that made upon this motion: “ The question then is, whether the limitation dates from the final determination of the Court, which was made in July term, 1840, or from the subsequent filing of the judgment record in January, 1841. The statute provides that all writs of error upo2i any judgment or final determination rendered in any cause, shall be brought within *156two years after tbe rendering of such, judgment or final determination, and not after. Tbe judgment or final determination in this cause was rendered in July term, 1810, when tbe motion which bad been made to set aside tbe report of tbe referee was denied. Tbe record which was afterwards filed was not tbe judgment, but only a written memorial of the judgment which bad been previously rendered.”
These authorities clearly support the proposition that the decision of the Court, and not the act of the Clerk, is what constitutes tbe judgment. The statute, section 285, page 363, provides that—
“ An appeal may be taken to the Supreme Court from a final judgment rendered in an action on special proceeding commenced in those District Courts, or brought into tifióse Courts from another Court.”
Tbe only question to be determined then, is whether there is a final judgment in this case or not, and not whether the judgment is properly entered on the records of the Court. The right of appeal under our practice does not depend upon the entry or perfection of the judgment of the lower Court, but upon the rendition of it. In New York, under the Code, when an appeal was authorized only from “a judgment entered,” a different rule prevailed, and it was held that an appeal would not lie until the judgment was entered and perfected. But the distinction between the language of the Code and the Practice Act of this State, is obvious. The Code only authorized an appeal from a “judgment mt&red” \ tbe Practice Act of this State allows it from a final judgment. True, the record must show that tifie Court rendered tbe judgment, and the entries should be sufficiently ample to enable the appellate tribunal to ascertain its nature and extent.
If these facts sufficiently appear by the record, tbe appeal should not be dismissed for any defect in the entry of the"' judgment, nor indeed where no entry at all is made upon the judgment book. Sandford, Senator in the case of Glason v. Shotwell, 12 Johnson’s R. 63, in which this exact point was made, says: “ Tbe question is, therefore, not to be determined by technical definitions and verbal criticism, or by tifie terms and phrases in which judgments have been or may be expressed. *157The true inquiry is whether the judicial proceeding constitutes a cause by itself, and has received its final decision in the Supreme Court.”
In the case under consideration the following facts appear in the settled statement. On the 19th day of December, A. D. 1861, the case having been called, the defendant’s counsel objected to the introduction of any testimony on behalf of plaintiff, for the reason that the complaint did not state facts sufficient to constitute a cause of action; that after the argument of the objection, it was sustained and the action dismissed. Here is sufficient to show the judgment of the Court finally disposing of the action, and enough, we think, to sustain the appeal. It would have been better practice, however, to have liad the judgment fully entered and perfected before the appeal was taken.
The second point arises upon the sufficiency of the complaint upon which this action is brought, and we have no-hesitation hi saying at once that it is radically defective. The most material allegations necessary to support the action are omitted, and the facts alleged are stated in so general and vague a manner everything is left to conjecture and inference. It alleges that “ on the 17th day of October, A. D. 1864, at Carson City in said County of Ormsby, the said defendant became indebted to the said plaintiff in the sum of four hundred dollars, for so much money, at or before that time, had and received, and in consideration thereof, then and there promised to pay the said sum when thereunto requested.”' Then follows the allegation that though requested the defend-dant had refused to pay, etc. A complaint so general, uncertain and inartistic, we think, would not, even in the most liberal practice observed under'the code, be held good on general demurrer. The allegation that defendant became indebted to the plaintiff, is simply a statement of a conclusion of law; the facts out of which the indebtedness arose should have been stated. This is attempted to be done by the statement which follows: “ For so much money had and received.” But this is too general and uncertain. From whom was the money had and received ? For whose use and benefit ? It would be as consistent to the language to say that defendant *158received the money from a stranger as from plaintiff; and for bis own use and benefit as for plaintiff’s. If the rule that in the construction of pleadings that most unfavorable to the pleadér is to be adopted, should be followed in this case, the plaintiff would not be considered to have stated any cause of action whatever against the defendant.
"Whilst we think this complaint utterly insufficient, we think also, that the .Court should have allowed an amendment, and permitted the cause to proceed. The practice of taking advantage of a defective pleading by motion for judgment, or by objection to the evidence, instead of by demurrer (where a demurrer will lie), should not be encouraged by the Courts. The Practice Act directs how advantage may be taken of defective pleading, and that course should be pursued if possible, in preference to any other. In that case, if a demurrer be sustained, the pleading may be amended and the cause proceed to trial upon its merits, usually without injury to either party. If counsel, instead of demurring, answer to the merits, and then move for judgment, or demur to the evidence, the Court should permit an amendment of the pleading, where an amendment will cover the defect. Parties should not be allowed to secure any greater advantage by such practice, than they would gain ¡by demurring at the proper time. The objection interposed to the evidence in this case, was in fact nothing more nor less than a demurrer, and we presume the counsel for plaintiff was taken by surprise, and the Court probably induced to render a judgment, which, upon reflection, would not have been given. Leave to amend having been promptly asked, we think it should have been allowed.
The judgment of the Court below is reversed, with leave granted plaintiff to amend his complaint. The costs of this appeal to abide the event of the suit.
Opinion by Beatty, J.,- full Bench concurring.